Siebecker, C. J.
It is contended that the circuit court misdirected the jury in the following particulars: (1) In *211directing the jury that if they found upon the evidence adduced that the defendant at the time of the sale of the cattle agreed to furnish plaintiff properly authenticated registration and transfer papers of the breeding records as kept by the Holstein-Friesian Association of America of the four cattle in question, the defendant was required to furnish such papers within a reasonable length of time after such sale under all of the facts and circumstances of the transaction; and in omitting to instruct the jury that under certain specific circumstances such papers could only be furnished by defendant with plaintiff’s assistance; (2) that the court erroneously instructed the jury that the measure of damages was the difference in market value of the four pure-bred cattle with such registration and transfer papers and the market value without such papers; and (3) that the court erroneously omitted to instruct the jury that it was incumbent on plaintiff to minimize the alleged damages by such reasonable means as were within his power, and that upon the evidence in the case plaintiff could have reasonably obtained these registration and transfer papers at a nominal expense, and hence his recovery of any damages could not exceed the amount of such expenditures.
It is evident from the record that the issue whether or not the agreement respecting the furnishing by defendant of the registration and transfer papers for. the four pure-bred cattle was entered into by the parties at the time defendant sold plaintiff the cattle was properly presented for trial. The evidence on the subject is in conflict and required determination of this question by the jury.' Upon this issue the jury resolved the controversy in plaintiff’s favor. Under this state of the case, did the court properly direct the jury that the defendant, in order to comply with his agreement to furnish these papers, was required to do so within a reasonable time after such sale? Since the jury resolved this issue in plaintiff’s favor, it follows that it was incumbent on defendant to perform the contract within a reasonable time there*212after, in the light of the facts and circumstances of the transaction. It is claimed by defendant that the evidence shows without dispute that defendant was prevented from furnishing these papers because the Holstein-Friesian Association in the usual course of its business required from thirty days 'to two years to issue such papers. An examination of the evidence shows, however, that the jury was warranted in concluding that the defendant took no active steps to secure such papers until after the plaintiff had held a sale on August 28, 1919. Evidently the jury found that the defendant was apprised of the fact that plaintiff contemplated holding this sale when the cattle were bought. Under these circumstances it is plain that defendant did not live up to this agreement and that the court properly submitted this issue to the jury. The court applied the correct rule of law to this issue, and the jury was not misled by the instruction.
It is urged that the court erroneously instructed the jury that, if plaintiff is entitled to recover, his damages were to be measured by the difference in the market value of these pure-bred cattle with the proper registration and transfer papers having been furnished and the market value without such papers. There is evidence tending to show that the want of such papers is a factor in the market value of such cattle. Evidently the existence of a complete record showing the pedigree and ownership of such cattle is a very material element in establishing their market value. Under this condition we are persuaded that the court submitted the correct' rule of damages to the jury. But it is argued that the instructions on this question wholly omit to inform the jury that it was plaintiff’s duty to do all he reasonably could to minimize the amount of the damages and that the evidence shows that plaintiff could readily have secured these registration and transfer papers at a cost not to exceed $15; that he made no effort in this respect, and his damages should have been limited accordingly. This claim is not sustained by the evidence. The records of the Holstein-Friesian Asso*213ciation showed that the cattle in question were owned by one C. ,E. Brenner of Williamsport; Indiana, who had sold them to defendant. But there was no record of this transfer with the association. The claim that plaintiff could have procured such transfer, papers under the by-laws of the association (art. 4, sec. 42) is not correct. As stated in the letter of June 21, 1921, of the association to the plaintiff:
“In order to do this, however, it is necessary that we have from Mr. Armstrong proof of full payment of the animals in the form of a canceled check, or sworn statement, and as proof of delivery we must have from you diagrams of the colors and markings of the animals drawn from life.”
As heretofore indicated’ the jury found the defendant agreed to furnish these papers within a reasonable time after May 23, 1919, the date the plaintiff bought the cattle. It appears that defendant as late as January 21, 1921, had not complied with the requirements of the association to make a record of the transfer from Brenner to himself. Manifestly the jury was abundantly justified in finding that defendant had not complied with the agreement and that he had breached the contract of sale.
It necessarily follows that he was liable in damages for such default. It is considered that the circuit court committed no error in submitting the issues to the jury; that the verdict is sustained by the evidence; and that the court properly awarded judgment in plaintiff’s favor.
By the Court. — The judgment appealed from is affirmed.